Citation Nr: 1207760	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-20 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left and right knee arthritis. 

2.  Entitlement to a rating in excess of 10 percent for seizure disorder.

3.  Entitlement to service connection for bilateral hand arthritis.

4.  Entitlement to service connection for bilateral elbow arthritis.

5.  Entitlement to service connection for bilateral shoulder arthritis.

6.  Entitlement to a rating in excess of 40 percent for healed skull fracture with traumatic brain injury (TBI) residuals.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Ellen Hanson, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972 and from August 1975 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) from March 2006, June 2007, and March 2011 rating decisions rendered by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2007, the Veteran had a hearing with a Decision Review Officer (DRO) at the RO.

In September 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records. 

The issues of entitlement to service connection for a back disorder, entitlement to service connection for a right forearm disorder (to include as secondary to service-connected seizure disorder), and entitlement to service connection for diabetes mellitus (to include as secondary to asserted in-service asbestos exposure) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to a rating in excess of 10 percent for left and right knee arthritis, entitlement to a rating in excess of 10 percent for seizure disorder, entitlement to service connection for bilateral hand arthritis, entitlement to service connection for bilateral elbow arthritis, entitlement to service connection for bilateral shoulder arthritis, entitlement to a rating in excess of 40 percent for healed skull fracture with TBI residuals, and entitlement to a TDIU is warranted.

As an initial matter, a review of an applicable entry in the Veterans Appeals Control and Locator System (VACOLS) reflects that additional mail (argument/statement from the Veteran's attorney with attached clinical records) was received by the Board in November 2011 but was sent to the RO instead of associated with the claims file at that time.  In light of the incomplete nature of the claims file, additional attempts should be made to ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims file on remand. 

The Board further notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  An October 2009 SSA decision associated with the record showed that the Veteran was receiving Supplemental Security Income (SSI) and still considered disabled under their eligibility requirements.

The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.  As Supplemental Security Income (SSI) benefits are shown to be based on disability, the Board will obtain the Veteran's SSA records as they are potentially relevant to the matters on appeal. 

It was further indicated during the September 2011 hearing that the Veteran had received treatment from a private physician identified as R. K. G., M. D., for his service-connected seizure disorder.  Any available records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Concerning the appeal for entitlement to a TDIU rating, the Board initially notes that the adjudication of the Veteran's claim for entitlement to a TDIU must be deferred pending the outcome of the increased rating and service connection claims discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  

The Board also finds that further development is necessary prior to adjudicating this claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Here, the Veteran's service-connected disabilities are currently rated as follows: healed skull fracture with TBI residuals (rated as 40 percent disabling); seizures (rated as 10 percent disabling); and arthritis of the left and right knees (rated as 10 percent disabling).  The combined rating is 50 percent, effective September 23, 2008.  During his September 2011 hearing, the Veteran and his attorney asserted that he was marginally employed earning around $400.00 a month as a part-time employee with four newspaper delivery routes.  Based on the foregoing evidence, a VA examination and opinion should also be provided to ascertain whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Finally, in a March 2011 rating decision, the RO assigned a 40 percent evaluation for the Veteran's service-connected healed skull fracture with TBI residuals, effective September 23, 2008 (the date of amended regulations for rating TBI residuals were effective).  During his September 2011 hearing, the Veteran expressed disagreement with the RO's assigned evaluation for that disability, discussing his multifactoral TBI residual symptomatology at length.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC.  Thus, the Board finds that the Veteran's September 2011 statements are accepted as a timely NOD with the March 2011 rating decision on that issue.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  Consequently, this matter will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims file on remand.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Obtain any private treatment records pertaining to the Veteran's service-connected seizure disorder from R. K. G., M. D., for the period from January 1993 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, and the July 2007 findings of the private physician identified as R. K. G., M. D.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

6.  Issue to the Veteran a SOC addressing the matter of entitlement to an evaluation in excess of 40 percent for service-connected healed skull fracture with TBI residuals.  The Veteran is hereby informed a timely and adequate substantive appeal must be submitted as to this issue for the issue to be before the Board on appeal. 

7.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in February 2011 (entitlement to an evaluation in excess of 10 percent for seizure disorder and entitlement to a TDIU) and of the supplemental statement of the case in May 2011 (entitlement to a rating in excess of 10 percent for left and right knee arthritis as well as entitlement to service connection for bilateral hand/elbow/shoulder arthritis).  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

